Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is in response to the Request for Continued Examination filed 10/12/2021.
Claims 1, 2, 5 and 17-18 have been amended.
Claims 1-21 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 2-21 are directed to a method (i.e., a process) and claim 1 is directed to a system (i.e., a machine).  Accordingly, claims 1-21 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite an abstract idea.  Note that independent claim 1 is the system claim, while claims 2 and 18 cover method claims.
Specifically, independent claim 1 recites:
A system for handling healthcare messages from various entities in a healthcare community, comprising: 
at least one memory including instructions; and 
at least one processor that is operably coupled to the at least one memory and that is arranged and configured to execute the instructions that, when executed, cause the at least one processor to implement a workflow system, an event center, and a message processor; 
the event center configured to, in real-time and responsive to receiving a healthcare message: use the message processor to automatically parse the healthcare message and to extract content from the healthcare message, including extracting a message type of the healthcare message and keywords used as keyword triggers;
identify one or more triggered events using the message type of the healthcare message, the keywords, and the extracted content, each triggered event being an event from event definitions that has its trigger satisfied by the healthcare message type or the keyword triggers, wherein each of the event definitions identifies one or more triggers and one or more workflow actions;
provide, to the workflow system, entity-event subscriptions, each subscription including one of the triggered events and a subscribing entity that subscribes to the triggered event; and 
for each triggered event, 
determine whether the triggered event of the entity-event subscription is associated with a responsive event in responsive event rules, wherein each responsive event rule identifies an association between an event, a responsive event, and conditions for the responsive event for an entity, and 
responsive to the responsive event being associated with the triggered event: 
identify the responsive event as an additional triggered event not triggered by the healthcare message itself,
 determine, using the content of the healthcare message, whether conditions in the responsive event rules for the responsive event are met, 
responsive to the conditions for the responsive event being met, add a new entity-event subscription to the one or more triggered events, the event of the new entity-event subscription being the responsive event and the entity of the new entity-event subscription being the entity of the responsive event rule, and 
evaluate the new entity-event subscription for triggering one or more additional responsive events, 
the workflow system being configured to, for each entity-event subscription;
determine a workflow associated with the triggered event and the subscribing entity of the entity-event subscription, the workflow being configured by entity rules for the subscribing entity for the triggered event, and 
execute the workflow including identifying a list of recipients based on application of recipient selection rules included in the entity rules and providing a notification to the list of recipients according to recipient rules, 
wherein providing the entity-event subscriptions pairs, determining the workflows, and executing the workflow occurs in real-time.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because storing definitions and rules used to identify the occurrence of a medical event, where the medical event is then triggered as a result of the definitions and rules implemented for a community of healthcare providers to be notified all relate to healthcare management/workflow management human/healthcare administration/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because responding to the medical event, determining the medical conditions of a patient and notifying a community of healthcare providers as the result of a triggered medical event are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 3-17 and 19-21 (similarly for independent claims 2 and 18) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 3 (similarly to claim 2), these claims constitute: (b) “a mental process” because determining whether the triggered event triggers a responsive event and determining, using the content of the healthcare message, that conditions for the responsive 
In relation to claims 20 (similarly to claim 18), these claims constitute: (b) “a mental process” because initiating an analytic query, obtaining an answer and generating a healthcare message that includes information from the answer are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 1 (similar to claims 2 and 18), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system for handling healthcare messages from various entities in a healthcare community, comprising: 
at least one memory (conventional computer implementation as noted below, see MPEP § 2106.05(f)) including instructions; and 
at least one processor that is operably coupled to the at least one memory and that is arranged and configured to execute the instructions that, when executed, cause the at least one processor to implement a workflow system, an event center, and a message processor (conventional computer implementation as noted below, see MPEP § 2106.05(f));  
the event center (conventional computer implementation as noted below, see MPEP § 2106.05(f)) configured to, in real-time and responsive to receiving a healthcare message (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec): use the message processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to automatically parse the healthcare message and to extract content from the healthcare message, including extracting a message type of the healthcare message and keywords used as keyword triggers;
identify one or more triggered events using the message type of the healthcare message, the keywords, and the extracted content, each triggered event being an event from event definitions that has its trigger satisfied by the healthcare message type or the keyword triggers, wherein each of the event definitions identifies one or more triggers and one or more workflow actions;
provide, to the workflow system (conventional computer implementation as noted below, see MPEP § 2106.05(f)), entity-event subscriptions, each subscription including one of the triggered events and a subscribing entity that subscribes to the triggered event; and 
for each triggered event, 
determine whether the triggered event of the entity-event subscription is associated with a responsive event in responsive event rules, wherein each responsive event rule identifies an association between an event, a responsive event, and conditions for the responsive event for an entity, and 
responsive to the responsive event being associated with the triggered event: 
identify the responsive event as an additional triggered event not triggered by the healthcare message itself,
 determine, using the content of the healthcare message, whether conditions in the responsive event rules for the responsive event are met, 
responsive to the conditions for the responsive event being met, add a new entity-event subscription to the one or more triggered events (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec), the event of the new entity-event subscription being the responsive event and the entity of the new entity-event subscription being the entity of the responsive event rule, and 
evaluate the new entity-event subscription for triggering one or more additional responsive events, 
the workflow system (conventional computer implementation as noted below, see MPEP § 2106.05(f)) being configured to, for each entity-event subscription;
determine a workflow associated with the triggered event and the subscribing entity of the entity-event subscription, the workflow being configured by entity rules for the subscribing entity for the triggered event, and 
execute the workflow including identifying a list of recipients based on application of recipient selection rules included in the entity rules and providing a notification to the list of recipients according to recipient rules, wherein providing the entity-event subscriptions pairs, determining the workflows, and executing the workflow occurs in real-time.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes at least one processor, at least one memory, a workflow system, storage, a network-based communication platform, a user interface, an event definition data store, an event center and a message processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “the event center configured to, in real-time and responsive to receiving a healthcare message” the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding claim 2, the additional limitation “providing a user interface that enables entities to subscribe to one or more events in an event definition data store and that enables the entities to set responsive event rules,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claims 2 and 18 (similar to claim 1) does not have any additional elements.
Turning to the dependent claims, claims 5-7, 17 and 21 describe what the data is such as extract patient and provider content related data from the healthcare message, subject patient data related to the healthcare message, healthcare providers related to the healthcare message, trigger for a first entity includes a condition dependent some of the extracted content matching data in a data store for the first 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 
For these reasons, representative independent claim 1, analogous independent claim 2 with its dependent claims 3-17, analogous independent claim 18 with its dependent claims 19-21 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claims 1 and 2, regarding the additional limitations of the at least one processor, at least one memory, the workflow system, storage, the network-based communication platform, the user interface, an event definition data store, the event center and the message processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “the event center configured to, in real-time and responsive to receiving a healthcare message”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “providing a user interface that enables entities to subscribe to one or more events in an event definition data store and that enables the entities to set responsive event rules,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 18 and analogous independent claims 1 and 2 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those 
In dependent claim 3-17 and analogous dependent claims 19-21, there is no additional elements.
Therefore, claims 1-21 are ineligible under 35 USC §101.

Response to Arguments
Applicant argues that the claims recite a technical solution to provide complex, event-driven, cascading automated workflows that systems use to facilitate relevant, timely communications between healthcare entities to reduce errors, prevent costly hospital readmissions, and improve patient outcomes. For example, independent method claim 2 has been amended to recite “automatically parsing the healthcare message by the message processor to extract content form the healthcare message, including extracting a message type, a source entity, and keywords used as keyword triggers. see pgs. 11-13 of Remarks – Examiner disagrees
No technological improvements have been placed within healthcare management and administration fields, word recognition software, messaging software, collaborative communications, medical messaging and the functionality of a computing device itself, outside of improving the computer specifically for implementing the abstract idea. For example, the analysis used for outputting the graphical representation of adherence to therapy rules and therapy goals shown by Applicant’s FIGS. 14 and 15 are not incorporated in any of the claim language. Furthermore, there is no evidence showing improvement to the structural or functional properties (i.e. speed, memory) of the computer itself, outside of improving the computer specifically for implementing the abstract idea. 
Applicant argues independent claims 1, 2, and 18 have been amended to more clearly recite additional elements that, when considered with the combination of all of the elements, result in a practical application that provides a technical solution for implementing automated cascading workflows. For example, independent method claim 2 has been amended to recite “automatically parsing the healthcare message by the message processor to extract content form the healthcare message, including extracting a message type, a source entity, and keywords used as keyword triggers. see pgs. 11-12 of Remarks – Examiner disagrees
Applicant’s arguments and amendments, see page 14, filed 10/12/2021, with respect to 112 rejections have been fully considered and are persuasive.  The 112(a), 112(b) and 112(f) rejections of claims 1-21 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        11/02/2021

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686